787 P.2d 896 (1990)
100 Or.App. 651
In the matter of the Marriage of Lori L. Wiesner, Respondent, and
Don R. Wiesner, Appellant.
Nos. D8702-61171; CA A49119.
Court of Appeals of Oregon.
Decided March 7, 1990.
Argued and Submitted June 2, 1989.
Thomas M. Christ, Portland, argued the cause for appellant. With him on the brief were John A. Wittmayer and Mitchell, Lang & Smith, Portland.
Louise Jayne, Portland, argued the cause and filed the brief for respondent.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
PER CURIAM.
In this dissolution proceeding, husband appeals the award of $300 per month support for each of the parties' two children.[1] The parties share joint physical and legal *897 custody. The children spend approximately equal amounts of time in each parent's home. Husband contends that, applying the guidelines of Smith v. Smith, 290 Or. 675, 626 P.2d 342 (1981), as adapted in Belt and Belt, 65 Or. App. 606, 672 P.2d 1205 (1983), his total monthly obligation should be $177.42.
We have examined the claimed expenses of the children in each home. On de novo review, and taking into consideration the relationship of each parent's income to their combined incomes and the needs of the children, we conclude that husband should pay $250 per month per child.
Judgment modified to reduce husband's support obligation to $250 per month per child; affirmed as modified. No costs to either party.
NOTES
[1]  We do not apply the new support guidelines, Or Laws 1989, ch 811, §§ 1-5; OAR 137-50-320 to OAR 137-50-490, on de novo review of a support award entered before October 3, 1989. Butcher and Butcher, 100 Or. App. 476, 786 P.2d 1293 (1990).